                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:20-cv-30-RJC-DSC

RASHAD RANZY,                       )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
CRUMLEY ROBERTS, LLC, et al.,       )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of the Amended Complaint, (Doc.

No. 5). Plaintiff is proceeding in forma pauperis. (Doc. No. 4).

       I.      BACKGROUND

       Pro se Plaintiff purports to file suit under 42 U.S.C. § 1983. The Complaint was dismissed

for failure to state a claim upon which relief can be granted and Plaintiff was given the opportunity

to amend. (Doc. No. 4). The Amended Complaint is now before the Court for initial review.

       Plaintiff names as Defendants the private law firm of Crumley Roberts, LLP, and the

president of Crumley Roberts, Cristopher H. Roberts. Plaintiff alleges that the Defendants

discriminated against him by declining to offer him representation in a personal injury matter. He

claims that this deprived him “of the privilege of a Personal Injury Attorney,” which is prohibited

by state and federal law. (Doc. No. 5 at 3). He seeks injunctive relief. (Doc. No. 5 at 18).

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Amended

Complaint to determine whether it is subject to dismissal on the grounds that it is “frivolous or

malicious; fails to state a claim on which relief may be granted; or seeks monetary relief against a



                                                 1

       Case 3:20-cv-00030-RJC-DSC Document 6 Filed 06/16/20 Page 1 of 3
defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). A pro se complaint

must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Smith v.

Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the pleadings is particularly

appropriate where … there is a pro se complaint raising civil rights issues.”). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

the complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007) (a pro se complaint must contain sufficient facts “to raise a right to relief above the

speculative level” and “state a claim to relief that is plausible on its face.”).

        III.    DISCUSSION

        To state a claim under § 1983, a plaintiff must allege that a right secured by the Constitution

or laws of the United States was violated, and that the alleged violation was committed by a person

acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); see also Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). “Without state action, [a plaintiff] has no §

1983 claim.” Thomas v. Salvation Army Southern Territory, 841 F.3d 632, 637 (4th Cir. 2016)

(affirming dismissal pursuant to § 1915(e)(2)(B)(ii) where plaintiff did not allege any facts that

even remotely suggested that defendants’ actions were attributable to the state).

        Plaintiff fails to allege that the law firm is a “person” under § 1983 or that either the law

firm or its president acted under the color of state law by declining to represent him in a personal

injury matter. See, e.g., Fleming v. Asbill, 42 F.3d 886, 890 (4th Cir. 1994) (“Private lawyers do

not act “under color of state law” merely by making use of the state’s court system.”) (quoting

Dennis v. Sparks, 449 U.S. 24, 28 (1980)); Cline v. Horry Cnty. Solicitor’s Ofc., 2018 WL

3120680 (D.S.C. March 21, 2018) (finding that the defendant law firm was entitled to summary



                                                   2

        Case 3:20-cv-00030-RJC-DSC Document 6 Filed 06/16/20 Page 2 of 3
dismissal of plaintiff’s claims where plaintiff failed to allege that the law firm was a person or that

it was a state actor); Dyer v. Md. State Bd. of Ed., 187 F.Supp.3d 599 (D. Md. 2016) (plaintiff’s §

1983 claims against county board’s law firm and attorney failed because these defendants are not

state officials or even state actors).

        Plaintiff has failed to state a plausible claim under § 1983. The Amended Complaint will

therefore be dismissed as frivolous and for failure to state a claim upon which relief can be granted.

        IV.     CONCLUSION

        For the reasons stated herein, the Amended Complaint will be dismissed in accordance

with this Order.

        IT IS, THEREFORE, ORDERED that:

        1.      The Amended Complaint, (Doc. No. 5), is DISMISSED as frivolous and for failure

        to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-

        (ii).

        2.      The Clerk is instructed to close this case.




                                         Signed: June 16, 2020




                                                      3

        Case 3:20-cv-00030-RJC-DSC Document 6 Filed 06/16/20 Page 3 of 3
